



Exhibit 10(b)
    
2020 Annual Incentive Program Summary


Magellan’s 2020 Annual Incentive Program (“AIP”) is a discretionary bonus
program to encourage individual activities that will improve the overall
financial and operational performance of Magellan Midstream Partners, L.P.
(“Magellan”). The 2020 AIP payout will be based on a combination of Magellan's
performance and individual performance as determined by results achieved in the
2020 calendar year.
  
A “Funding Metric” has been established that sets a floor of performance for
Magellan below which no payout for any metric will be made. An “Overriding
Financial Trigger” has been set to allow for the results of the overall
financial performance of Magellan to override the individual financial metrics
set for Magellan. It is intended to address a possible condition where, even
though one of the financial metrics is down, Magellan's overall financial
performance is extremely strong. The AIP has financial and operational metrics
that are used to measure profitability and environmental and safety performance.
Specific goals for levels of achievement have been set for each metric. Payouts
under the AIP begin after the threshold level of performance is achieved and the
maximum payout occurs if results reach the stretch targets.


If target performance is achieved, 100% of the calculated payout is eligible to
be paid under the AIP. If stretch performance is achieved, 200% of the
calculated payout is eligible to be paid. If threshold is achieved, 50% of the
calculated payout is eligible to be paid. If the results are lower than
threshold, 0% of the calculated payout is eligible to be paid. The calculated
payout percentage for performance between threshold and target, or between
target and stretch, will be interpolated. Fifty percent (50%) of the eligible
payout is subject to a personal performance adjustment.


Employees are eligible for the 2020 AIP if a regular full-time or part-time
employee with a standard hour classification of 20 or more hours per week,
including employees on military leave. Ineligible employees include, but are not
limited to, employees on leave without pay, limited scope employees, contract
employees, those whose employment ended prior to the award payout and employees
with zero eligible earnings in the calendar year.


To be eligible to receive a payout, an employee must be employed during the
calendar year including the last day of the calendar year and through the time
the award is actually paid. Exceptions to this requirement will be made where a
participant's employment is terminated as a result of retirement, death or the
participant becomes eligible for long-term disability. Such employees will be
eligible for a prorated award based on the portion of the year worked prior to
the employment termination or disability event. A participant, whose employment
is terminated anytime between the end of the calendar year, but prior to the
distribution of the payout under any other circumstances, will forfeit any award
payable under the AIP. Forfeited awards will be allocated to all other eligible
employees.


Eligible earnings include an employee's regular base pay and eligible overtime
pay for the period in which the employee is a participant in the AIP, including,
but not limited to, hours worked during a normal workday, Paid Time Off (PTO),
short term disability, holiday pay, jury duty pay, bereavement pay and shift
differentials, but excludes extraordinary compensation such as geographical
differentials. Eligible earnings will exclude any unused PTO paid out after the
employment retirement, termination or disability event.


After the eligible payout is determined based on Magellan's metric results, an
adjustment may be made based on the employee's individual performance. This
adjustment, if applied, would adjust 50% of an employee's eligible incentive
payout based on management's assessment of the employee's performance on
individual goals and the employee's performance of job responsibilities. This
adjustment can range from 0% to 200% of the 50% amount that is subject to the
personal performance adjustment.


1

--------------------------------------------------------------------------------







2020 Annual Incentive Program Metrics


FUNDING METRIC


Metric                                 Threshold


Distributable Cash Flow                Funding occurs at greater than or equal
to $940 million


The threshold funding metric is based upon the amount of distributable cash flow
required for Magellan to maintain its 2019 fourth quarter distribution rate to
unitholders throughout 2020.


OVERRIDING FINANCIAL TRIGGER


Metric                                      Trigger
EBITDA less Maintenance Capital (including commodities)
The combined financial metrics will be reset to the greater of actual metric
results or a Target level payout at results of $1,548 million or more.



PERFORMANCE GOALS


($ in Millions)
Metrics
Weight
Threshold
Target
Stretch
EBITDA less Maintenance Capital (1) (2)
65%
$1,127
$1,237
$1,304
Commodities (1)(3)
10%
$164
$204
$244
Environmental & Safety Performance
25%
Discretionary
Discretionary
Discretionary

________________


(1)
The overriding financial trigger will change the payout to at least a target
level payout for the financial metrics when overall financial results have
exceeded the trigger. The combined financial metrics will be reset to the
greater of actual metric results or Target Level payouts when Magellan’s EBITDA
less Maintenance Capital (including commodities) is $1,548 million or more.
(2)
EBITDA less Maintenance Capital includes any margin earned from crude oil
marketing activities on the Longhorn or BridgeTex pipelines but excludes all
other commodity-related activity.
(3)
Commodities exclude any margin earned from crude oil marketing activities on the
Longhorn or BridgeTex pipelines.



METRIC ADJUSTMENTS


If an acquisition or divestiture occurs during the year, the financial metrics
may be adjusted to reflect the impact of the transaction. The Environmental &
Safety Performance actual results may exclude acquisitions until the new
locations have a full calendar year to become compliant with Magellan’s System
Integrity Plan policies and procedures.












2